Title: To James Madison from John Armstrong, 6 February 1811
From: Armstrong, John
To: Madison, James


Dear Sir,New York 6th. feb. 1811.
I have but two motives in transmitting to you the enclosed papers: 1st. to prevent you from suffering, as I have done, by a mis-placed confidence; & 2d. to justify myself against the insinuation that I acted, in the case of Mr. W. with unreasonable severity. Beyond yourself however I do not wish this evidence to go, because I do not desire to take from him that degree of character which may be necessary to the successful persuit of some private calling. I am, dear Sir, with the highest respect, Your most obedient & very humble servant
John Armstrong.
